 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 855 
In the House of Representatives, U. S.,

April 21, 2010
 
RESOLUTION 
Expressing support for designation of May 1 as Silver Star Service Banner Day. 
 
 
Whereas the House of Representatives has always honored the sacrifices made by the wounded and ill members of the Armed Forces; 
Whereas the Silver Star Service Banner has come to represent the members of the Armed Forces and veterans who were wounded or became ill in combat in the wars fought by the United States; 
Whereas the Silver Star Families of America was formed to help the American people remember the sacrifices made by the wounded and ill members of the Armed Forces by designing and manufacturing Silver Star Service Banners and Flags for that purpose; 
Whereas the sole mission of the Silver Star Families of America is to evoke memories of the sacrifices of members and veterans of the Armed Forces on behalf of the United States through the presence of a Silver Star Service Banner in a window or a Silver Star Flag flying; 
Whereas the sacrifices of members and veterans of the Armed Forces on behalf of the United States should never be forgotten; and 
Whereas May 1 would be an appropriate date to designate as Silver Star Service Banner Day: Now, therefore, be it 
 
That the House of Representatives supports the designation of Silver Star Service Banner Day  and calls upon the people of the United States to observe the day with appropriate programs, ceremonies, and activities. 
 
Lorraine C. Miller,Clerk.
